Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McDermott on Thursday, March 11, 2021.

The application has been amended as follows: 

Claim 29.  A disc comprising:
	an outer ring having a top surface and a first central aperture forming an inner edge of the outer ring; and
	an inner ring having a second central aperture forming an inner edge of the inner ring, a first outer edge forming a perimeter of the inner ring, a top surface, and a member extending orthogonally away from the inner ring top surface along the perimeter of the inner ring, the member comprising a groove, at least a portion of the inner edge of the outer ring being affixed to the inner ring and being fitted within the groove, the top surface of the inner ring and the member forming a counterbore for the second central aperture, and the first central aperture, the second central aperture, and  wherein the disc is  of the disc having properties that prevent a creeping insect from traversing the horizontal underside surface to prevent creeping insects from climbing up the leg to the item of furniture.

Claim 31.  A disc comprising:
	an outer ring having a top surface and a first central aperture forming an inner edge of the outer ring; and
	an inner ring having a second central aperture forming an inner edge of the inner ring, a first outer edge forming a perimeter of the inner ring, a top surface, and a member extending orthogonally away from the inner ring top surface along the perimeter of the inner ring, wherein
the inner edge of the outer ring is affixed to the perimeter of the inner ring,
the inner ring top surface and the member form a counterbore for the second central aperture,
the first central aperture, the second central aperture, and the counterbore are coaxial, and
	the disc is applied to a leg of an item of furniture to form a substantially horizontal underside surface of the disc having properties that prevent a creeping insect from traversing the horizontal underside surface to prevent creeping insects from climbing up the leg to the item of furniture.

 polytetrafluoroethylene or a compound similar to polytetrafluoroethylene including 

Claim 42.  A disc in accordance with claim 31, wherein the disc is composed of polytetrafluoroethylene or a compound similar to polytetrafluoroethylene including 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 29, the prior art of record does not disclose a disc comprising the top surface of the inner ring and the member forming a counterbore for the second central aperture.
In regard to claim 31, the prior art of record does not disclose a disc comprising wherein the inner ring top surface and the member form a counterbore for the second central aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA